 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   WEI LIN,                                             Case No. 1:19-cv-01806-EPG-HC

12                   Petitioner,                          ORDER DENYING RESPONDENT’S
                                                          REQUEST FOR EXTENSION OF TIME TO
13           v.                                           FILE RESPONSE TO PETITION

14   RICHARD VALINKEN, et al.,                            (ECF No. 12)

15                   Respondents.

16

17          Petitioner Wei Lin is proceeding pro se with a petition for writ of habeas corpus pursuant

18 to 28 U.S.C. § 2241. Petitioner alleges violations of his right to due process in connection with

19 his expedited removal proceedings and credible fear determination. (ECF No. 1). Petitioner also
20 moves for a stay of removal. (ECF No. 4). The parties have consented to the jurisdiction of a

21 United States Magistrate Judge. (ECF Nos. 11, 13).

22          The Court conducted a preliminary review of the petition and determined that it was not

23 clear from the face of the petition whether Petitioner is entitled to relief. On January 8, 2020, the

24 Court ordered Respondent to file a response to both the petition and Petitioner’s motion for stay

25 of removal within sixty days. (ECF No. 10).

26          On February 28, 2020, Respondent filed a status report, informing the Court that although

27 Petitioner was scheduled for removal in early February 2020, the Department of Homeland

28 Security (“DHS”) has temporarily suspended all removals to China due to the coronavirus


                                                      1
 1 outbreak. (ECF No. 12 at 1). DHS indicates that Petitioner’s removal will be rescheduled as soon

 2 as the temporary suspension has been lifted. Accordingly, Respondent requests a ninety-day

 3 extension of time to file its answer to the petition because the “habeas petition challenging

 4 petitioner’s immigration detention will become moot once the removal order is executed.” (ECF

 5 No. 12 at 2).

 6              Given that the petition raises due process challenges to Petitioner’s expedited removal

 7 proceedings and Petitioner has moved for a stay of removal, Respondent’s request for an

 8 extension of time so that the removal order can be executed is looked upon with disfavor.

 9              Accordingly, IT IS HEREBY ORDERED that:

10          1. Respondent’s request for a ninety-day extension of time to file a response to the petition

11              is DENIED;

12          2. Respondent SHALL FILE a response to Petitioner’s motion for stay of removal on or

13              before March 9, 2020;1

14          3. Within THIRTY (30) days of the date of service of this order, Respondent SHALL FILE

15              a RESPONSE to the Petition. See Rule 4, Rules Governing Section 2254 Cases;2

16              Cluchette v. Rushen, 770 F.2d 1469, 1473–74 (9th Cir. 1985) (court has discretion to fix

17              time for filing a response). A Response can be made by filing one of the following:

18                       A. AN ANSWER addressing the merits of the Petition. Any argument by

19                           Respondent that Petitioner has procedurally defaulted a claim SHALL BE

20                           MADE in the ANSWER, but must also address the merits of the claim

21                           asserted.

22                       B. A MOTION TO DISMISS the Petition.

23          4. Within THIRTY (30) days after service of this order, Respondent SHALL FILE any and

24              all transcripts or other documents necessary for the resolution of the issues presented in

25
     1
         In light of Petitioner’s scheduled removal for early February 2020 that has been temporarily suspended, the Court
26 will not entertain any motion for extension of time to respond to the motion for stay of removal absent extraordinary
     circumstances.
27   2
       The Rules Governing Section 2254 Cases apply to § 2241 habeas petitions. See Rule 1(b) of the Rules Governing
     Section 2254 Cases (“The district court may apply any or all of these rules to a habeas corpus petition not covered
28   by” 28 U.S.C. § 2254.).


                                                                 2
 1        the Petition. See Rule 5(c), Rules Governing Section 2254 Cases. The transcripts or

 2        other documents shall only be filed electronically and, to the extent practicable,

 3        provided in Optical Character Recognition (“OCR”) format. Respondent shall not

 4        file a hard copy of the transcripts or other documents unless so ordered by this

 5        Court.

 6     5. If Respondent files an Answer to the Petition, Petitioner MAY FILE a Traverse within

 7        THIRTY (30) days of the date of service of Respondent’s Answer. If no Traverse is

 8        filed, the Petition and Answer are deemed submitted at the expiration of the thirty days.

 9     6. If Respondent files a Motion to Dismiss, Petitioner SHALL FILE an Opposition or

10        Statement of Non-Opposition within TWENTY-ONE (21) days of the date of service of

11        Respondent’s Motion. Any Reply to an Opposition to the Motion to Dismiss SHALL be

12        filed within SEVEN (7) days after the opposition is served. The Motion to Dismiss will

13        be deemed submitted TWENTY-EIGHT (28) days after the service of the Motion or

14        when the Reply is filed, whichever comes first. See Local Rule 230(l).

15
     IT IS SO ORDERED.
16

17     Dated:   March 3, 2020                               /s/
                                                       UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                   3
